Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s preliminary amendment filed on October 28, 2021. Claims 1-15 have been cancelled. Claims 16-63 have been added. Claims 16-63 are pending.

Claim Objections
Claim 36 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 35. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,555,390 and claims 1-14 of U.S. Patent No. 11,166,353. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by the claims of the aforementioned patents.

Instant Application
US Patent No.: 10,555,390
US Patent No.: 11,166,353
Claim 16: A lighting fixture comprising: one or more circuits that are configured to identify in a memory information that includes a lighting pattern; effect lighting elements that are communicatively coupled to the one or more circuits; functional lighting elements that are communicatively coupled to the one or more circuits; a refractive element; wherein: the lighting pattern is designated for the effect lighting elements and not for the functional lighting elements; and in operation: the effect lighting elements emit light that: conforms to the pattern; and passes through the refractive element; and the functional lighting elements are configured to illuminate, through the refractive element, a surface away from the fixture.

Claim 40: A lighting fixture comprising: one or more circuits that are configured to obtain from a memory information that includes a lighting pattern; effect lighting elements that are communicatively coupled to the one or more circuits; functional lighting elements that are communicatively coupled to the one or more circuits; a refractive element; wherein: the lighting pattern is designated for the effect lighting elements and not for the functional lighting elements; and in operation: the effect lighting elements emit light that: conforms to the pattern; and passes through the refractive element; and the functional lighting elements are configured to illuminate, through the refractive element, a surface away from the fixture.
Claim 1: A lighting fixture comprising: one or more processing circuits; a lighting module communicatively coupled to the one or more processing circuits, comprising: a first plurality of lighting elements comprising effect lighting communicatively coupled to a computing node; a second plurality of lighting elements comprising functional lighting communicatively coupled to the computing node, wherein the lighting elements comprising the second plurality of lighting elements are oriented to illuminate a surface below the lighting fixture, wherein the first plurality of lighting elements and the second plurality of lighting elements comprise common lighting elements; and a memory, in communication with the one or more processing circuits, wherein the memory comprises registers, wherein the registers store one or more programs comprising lighting patterns, wherein each lighting pattern comprises a sequence for illuminating a portion of lighting elements comprising the first plurality of lighting elements, in a predefined order; and program instructions executable by the one or more processing circuits, via the memory to perform a method, the method comprising: obtaining, by the one or more processing circuits, from a client, via a network, a request to implement a specified lighting pattern; identifying, by the one or more processing circuits, in the memory, one or more programs comprising the specified lighting pattern from the one or more programs comprising lighting patterns; and executing, by the one or more processing circuits, the identified one or more programs comprising the specified lighting pattern, wherein the executing comprises implementing the specified lighting pattern in the lighting module.

Claim 2: The lighting fixture of claim 1, further comprising: a refractive element positioned proximate to the first plurality of lighting elements to refract light from the first plurality of lighting elements.


Claim 1: A lighting fixture comprising: one or more processing circuits; a lighting module communicatively coupled to the one or more processing circuits, comprising: a first plurality of lighting elements comprising effect lighting communicatively coupled to a computing node; a second plurality of lighting elements comprising functional lighting communicatively coupled to the computing node, wherein the lighting elements comprising the second plurality of lighting elements are oriented at an orientation to illuminate a surface below the lighting fixture; a first circuit and a second circuit, wherein the first plurality of lighting elements is coupled to the first circuit and the second plurality of lighting elements is coupled to the second circuit; a memory, in communication with the one or more processing circuits, wherein the memory comprises registers, wherein the registers store one or more programs comprising lighting patterns, wherein each lighting pattern comprises a sequence for illuminating a portion of lighting elements comprising the first plurality of lighting elements, in a predefined order; and a refractive element positioned proximate to the first plurality of lighting elements to refract light from the first plurality of lighting elements, the refractive element orienting the first plurality of lighting elements to illuminate in a different direction than the orientation of the second plurality of lighting elements; and program instructions executable by the one or more processing circuits, via the memory to perform a method, the method comprising: obtaining, by the one or more processing circuits, from a client, via a network, a request to implement a specified lighting pattern; identifying, by the one or more processing circuits, in the memory, one or more programs comprising the specified lighting pattern from the one or more programs comprising lighting patterns; and executing, by the one or more processing circuits, the identified one or more programs comprising the specified lighting pattern, wherein the executing comprises implementing the specified lighting pattern in the lighting module.

Claim 2: The lighting fixture of claim 1, wherein the second plurality of lighting elements is not refracted by the refractive element positioned proximate to the first plurality of lighting elements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-21, 26-27, 30-35, 37-38, 40-45, 50-51, and 54-62 are rejected under 35 U.S.C. 103 as being unpatentable over Snijder et al. (Pub. No.: US 2012/0119657); hereinafter referred to as “Snijder”, in view of Meerbeek et al. (Pub. No.: US 2017/0299146); hereinafter referred to as “Meerbeek”, further in view of Katona et al. (Pub. No.: US 2015/0300617); hereinafter referred to as “Katona”.
Regarding Claim 16, Snijder teaches, in Figure 5, a lighting fixture comprising: one or more circuits (10) that are configured to identify in a memory (23) information that includes a lighting pattern; effect lighting elements (3) that are communicatively coupled to the one or more circuits (107); functional lighting elements (3) that are communicatively coupled to the one or more circuits (107); and in operation: the lighting elements emit light that: conforms to the pattern ([0011, 0030]); and the functional lighting elements are configured to illuminate, through a lens (105), a surface away from the fixture.
Snijder does not teach wherein the lighting pattern is designated for the effect lighting elements. Meerbeek, in the same field of endeavor, teaches (see Figure 1) a lighting fixture comprising a first plurality of lighting elements (22) comprising effect lighting; a second plurality of lighting elements (12) comprising functional lighting wherein the lighting elements comprising the second plurality are oriented to illuminate a surface below the lighting fixture, wherein each lighting pattern comprises a sequence for illuminating a porting of lighting elements comprising the first plurality of lighting elements ([0082]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting fixture taught by Snijder by using the lighting elements and programming as taught by Meerbeek, to increase the functionality of the lighting fixture by using the two lighting modules to make a multi-functional lamp.
Snijder teaches, in Figure 5, a Fresnel lens (105). Snijder does not teach a refractive element. Katona, in the same field of endeavor, teaches a lighting module comprising a refractive element ([0124]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting fixture taught by Snijder by using the refractive element as taught by Katona, to control the lighting distribution.
Regarding Claim 17, Snijder, in view of Meerbeek and Katona, teaches the lighting fixture of claim 16 further comprising the memory (23).
Regarding Claims 18-19, Snijder, in view of Meerbeek and Katona, teaches the lighting fixture of claim 16 further comprising the memory (23). Snijder does not explicitly teach the memory is volatile or non-volatile. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting fixture taught by Snijder by using either a volatile or non-volatile memory, since it is known in the art to use either depending on design choice for retaining information stored in the memory.
Regarding Claim 20, Snijder, in view of Meerbeek and Katona, teaches the lighting fixture of claim 16 wherein one or more of the circuits is configured to retrieve the information from the memory (Snijder, [0032]).
Regarding Claim 21, Snijder, in view of Meerbeek and Katona, teaches the lighting fixture of claim 16 wherein the lighting pattern includes a user-generated lighting pattern (Snijder, [0032]).
Regarding Claim 26, Snijder, in view of Meerbeek and Katona, teaches The lighting fixture of claim 16 wherein, when the information includes a first lighting pattern: the memory is further configured to store a second lighting pattern; and one or more of the circuits is configured to: implement the first lighting pattern; and, after implementing the first lighting pattern, implement the second lighting pattern (Snijder, [0011]).
Regarding Claim 27, Snijder, in view of Meerbeek and Katona, teaches the lighting fixture of claim 16 wherein: the effect lighting elements include one or more first light emitting diodes (LEDs); and the functional lighting elements include one or more second light emitting diodes (Snijder, [0024]).
Regarding Claims 30-33, Snijder, in view of Meerbeek and Katona, teaches any refractive component. Snijder, in view of Meerbeek and Katona does not explicitly teach the refractive element includes a prism, crystal, wall of crystal or a refractive glass. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting fixture taught by Snijder (as modified by Meerbeek and Katona) by using a prism, crystal, wall of crystal or refractive glass, since it is known in the art to use these types of refractive elements to distribute the light in various ways according to the design choice.
Regarding Claim 34, Snijder, in view of Meerbeek and Katona, teaches the lighting fixture of claim 16 wherein the information is configured to turn the effect lighting elements ON or is configured to turn the effect lighting elements OFF (Meerbeek, [0082]).
Regarding Claim 35, Snijder, in view of Meerbeek and Katona teaches the lighting fixture of claim 16 further comprising one or more processing circuits (10) that are configured to receive, from a client (107), via a network, a request to implement the information.
Regarding Claim 37, Snijder, in view of Meerbeek and Katona teaches the lighting fixture of claim 16 wherein the information is configured to adjust the effect lighting elements ([0030]).
Regarding Claim 38, Snijder, in view of Meerbeek and Katona teaches the lighting fixture of claim 16 further comprising a diffuser (Katona [0124]) that is positioned such that the functional lighting elements illuminate the surface through the refractive element and through the diffuser.
Regarding Claim 40, Snijder teaches, in Figure 5, a lighting fixture comprising: one or more circuits (10) that are configured to obtain from a memory (23) information that includes a lighting pattern; effect lighting elements (3) that are communicatively coupled to the one or more circuits (107); functional lighting elements (3) that are communicatively coupled to the one or more circuits (107); and in operation: the lighting elements emit light that: conforms to the pattern ([0011, 0030]); and the functional lighting elements are configured to illuminate, through a lens (105), a surface away from the fixture.
Snijder does not teach wherein the lighting pattern is designated for the effect lighting elements. Meerbeek, in the same field of endeavor, teaches (see Figure 1) a lighting fixture comprising a first plurality of lighting elements (22) comprising effect lighting; a second plurality of lighting elements (12) comprising functional lighting wherein the lighting elements comprising the second plurality are oriented to illuminate a surface below the lighting fixture, wherein each lighting pattern comprises a sequence for illuminating a porting of lighting elements comprising the first plurality of lighting elements ([0082]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting fixture taught by Snijder by using the lighting elements and programming as taught by Meerbeek, to increase the functionality of the lighting fixture by using the two lighting modules to make a multi-functional lamp.
Snijder teaches, in Figure 5, a Fresnel lens (105). Snijder does not teach a refractive element. Katona, in the same field of endeavor, teaches a lighting module comprising a refractive element ([0124]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting fixture taught by Snijder by using the refractive element as taught by Katona, to control the lighting distribution.
Regarding Claim 41, Snijder, in view of Meerbeek and Katona, teaches the lighting fixture of claim 40 further comprising the memory (23).
Regarding Claims 42-43, Snijder, in view of Meerbeek and Katona, teaches the lighting fixture of claim 40 further comprising the memory (23). Snijder does not explicitly teach the memory is volatile or non-volatile. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting fixture taught by Snijder by using either a volatile or non-volatile memory, since it is known in the art to use either depending on design choice for retaining information stored in the memory.
Regarding Claim 44, Snijder, in view of Meerbeek and Katona, teaches the lighting fixture of claim 40 wherein one or more of the circuits is configured to retrieve the information from the memory (Snijder, [0032]).
Regarding Claim 45, Snijder, in view of Meerbeek and Katona, teaches the lighting fixture of claim 40 wherein the lighting pattern includes a user-generated lighting pattern (Snijder, [0032]).
Regarding Claim 50, Snijder, in view of Meerbeek and Katona, teaches The lighting fixture of claim 40 wherein, when the information includes a first lighting pattern: the memory is further configured to store a second lighting pattern; and one or more of the circuits is configured to: implement the first lighting pattern; and, after implementing the first lighting pattern, implement the second lighting pattern (Snijder, [0011]).
Regarding Claim 51, Snijder, in view of Meerbeek and Katona, teaches the lighting fixture of claim 40 wherein: the effect lighting elements include one or more first light emitting diodes (LEDs); and the functional lighting elements include one or more second light emitting diodes (Snijder, [0024]).
Regarding Claims 54-57, Snijder, in view of Meerbeek and Katona, teaches any refractive component. Snijder, in view of Meerbeek and Katona does not explicitly teach the refractive element includes a prism, crystal, wall of crystal or a refractive glass. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting fixture taught by Snijder (as modified by Meerbeek and Katona) by using a prism, crystal, wall of crystal or refractive glass, since it is known in the art to use these types of refractive elements to distribute the light in various ways according to the design choice.
Regarding Claim 58, Snijder, in view of Meerbeek and Katona, teaches the lighting fixture of claim 40 wherein the information is configured to turn the effect lighting elements ON or is configured to turn the effect lighting elements OFF (Meerbeek, [0082]).
Regarding Claims 59-60, Snijder, in view of Meerbeek and Katona teaches the lighting fixture of claim 40 further comprising one or more processing circuits (10) that are configured to receive, from a client (107), via a network, a request to implement the information.
Regarding Claim 61, Snijder, in view of Meerbeek and Katona teaches the lighting fixture of claim 40 wherein the information is configured to adjust the effect lighting elements ([0030]).
Regarding Claim 62, Snijder, in view of Meerbeek and Katona teaches the lighting fixture of claim 40 further comprising a diffuser (Katona [0124]) that is positioned such that the functional lighting elements illuminate the surface through the refractive element and through the diffuser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844